 

Exhibit 10.15

 

[FORM OF] NUVASIVE, INC.

NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS

 

NuVasive, Inc. (the “Company”) has granted to the participant identified below
(the “Participant”) an award (the “Award”) of the number of performance
restricted stock units specified below in this Grant Notice (each, a
“Performance Restricted Stock Unit” or “PRSU”) pursuant to the [2014 Equity
Incentive Plan of NuVasive, Inc.][Ellipse Technologies, Inc. Incentive Award
Plan] (the “Plan”).  This Award is subject to all of the terms and conditions
set forth in the Performance Restricted Stock Unit Agreement attached hereto
(together with this Grant Notice, the “Agreement”) and the Plan, each of which
is incorporated herein by reference.  Unless otherwise defined herein,
capitalized terms shall have the meanings assigned to such terms in the Plan or
the Agreement, as appropriate[, and, in the event of any inconsistency between
the Plan and the Agreement, the terms of the Plan shall control].

 

Participant:[FIRST_NAME, LAST_NAME]

Participant ID:[EMPLOYEE_IDENTIFIER]

Date of Grant:

[March 1, 2017]

Number of PRSUs:

[TOTAL_SHARES_GRANTED], subject to adjustment as provided by the Agreement.

Initial Performance Period:

January 1, 2017 – December 31, 2017 (or, in the event of a Change in Control,
through the last day of the Company’s last fiscal quarter ending after January
1, 2017, and before the date of a Change in Control).

Initial Performance Measure:

 

The Company’s earnings per share (“EPS”), as listed in
[Section 10.4(a)(xvi)][Section 11.28] of the Plan, determined in accordance with
generally accepted accounting principles in the United States (“GAAP”), adjusted
to reflect the impact of the change from a basic to diluted share count, and
determined excluding (1) certain litigation liability gain/expense; (2)
amortization of intangible assets; (3) non-cash interest expense and
gains/losses on convertible notes; (4) intangible asset impairment; (5) certain
leasehold related charges; (6) acquisition related items (including expenses
associated with prior mergers-and-acquisitions-related activity and as
incurred); (7) integration related charges associated with the integration of
acquired businesses; (8) certain one-time and business transition costs; and (9)
the related tax charges and benefits associated with the exclusions (“Non-GAAP
EPS”), and subject to such further adjustments as the Committee may in its
discretion determine and specify in writing prior to March 30, 2017.  No
adjustments shall be made in the calculation of Non-GAAP EPS which would
preclude the payment of any amounts under this Award from satisfying the
requirements of Code section 162(m)(4)(C) and the regulations thereunder.

Initial Performance Target:

 

$1.25or more of Non-GAAP EPS if the Initial Performance Period ends on December
31, 2017, and $0.10 or more of Non-GAAP EPS if the Initial Performance Period
ends on the last day of the Company’s last fiscal quarter ending after January
1, 2017, and before the date of a Change in Control.

Maximum Payment:

In the event the Committee determines and certifies that the Initial Performance
Target is satisfied, the maximum payment that may be made to the Participant is
equal to 312.5% of the Number of PRSUs.  If the Committee determines and
certifies that the Initial Performance Target is not satisfied, no amounts are
payable pursuant to this Award.  Such determination and certification shall be
made by the Committee in writing no later than the February 28th that next
follows the end of the Initial Performance Period, provided, however, that if
the Initial Performance Period ends on the last day of the Company’s last fiscal
quarter ending after January 1, 2017, and before the date of a Change in
Control, the Committee shall make such determination and certification no later
than the date immediately preceding the date of the Change in Control.

 

WEST\275010147.3

--------------------------------------------------------------------------------

Actual Payment:

 

In the event the Committee determines and certifies that the Initial Performance
Target is satisfied, the actual amount of any payment made pursuant to this
Award shall be determined pursuant to Section 3.

Vesting Date:

Subject to the terms and conditions of the Agreement (including, without
limitation, conditions requiring continued Service with the Company through the
applicable date), this Award vests on March 1, 2020 (the “Scheduled Vesting
Date”).

By electronically accepting the Award according to the instructions in the
Participant’s E*TRADE account (pursuant to which the Participant received this
Grant Notice), the Participant agrees that the Award is governed by this Grant
Notice and by the provisions of the Plan and the Agreement, both of which are
made a part of this document.

 

The Participant acknowledges that copies of the Plan, the Agreement, and the
prospectus for the Plan are available via the Participant’s E*TRADE account.

 

The Participant represents that the Participant has read and is familiar with
the provisions of the Plan and the Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

2

WEST\275010147.3

--------------------------------------------------------------------------------

 

NUVASIVE, INC.

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

NuVasive, Inc. has granted to the Participant named in the Notice of Grant of
Performance Restricted Stock Units (the “Grant Notice”) to which this
Performance Restricted Stock Unit Agreement is attached (together, the
Performance Restricted Stock Unit Agreement and the Grant Notice being referred
to collectively herein as this “Agreement”) an Award consisting of Performance
Restricted Stock Units (“PRSUs”) subject to the terms and conditions set forth
in this Agreement.  The Award has been granted pursuant to, and shall - in all
respects - be subject to the terms and conditions of, the [2014 Equity Incentive
Plan of NuVasive, Inc.][Ellipse Technologies, Inc. Incentive Award Plan] (the
“Plan”), as amended from time-to-time, the provisions of which are incorporated
herein by reference.  By electronically accepting the Award (as provided in the
Grant Notice), the Participant: (a) acknowledges receipt of, and represents that
the Participant has read and is familiar with, this Agreement, the Plan and the
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares of Stock issuable pursuant to
the Award (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of this Agreement and the Plan, and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
or its delegate (to the extent delegation is permitted under the Plan) in the
event any questions arise (and/or interpretation may be required) regarding this
Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the [Plan][2014
Equity Incentive Plan of NuVasive, Inc.].

(a)“2019 Non-GAAP Operating Margin” means the Company’s non-GAAP operating
margin as publicly reported by the Company in its earnings press release for the
fiscal year ended December 31, 2019, consistent with the Company’s non-GAAP
policy, adjusted to exclude the effect of acquisitions and divestitures related
activity that close after January 1, 2019.  Notwithstanding the foregoing, in
the event of a Change in Control prior to December 31, 2019, the non-GAAP
operating margin will be determined based on the Company’s financial performance
over the four consecutive fiscal quarters ending with and including the last
fiscal quarter prior to such Change in Control.

(b)“2019 Non-GAAP Operating Margin Performance Multiplier” means the respective
percentage calculated using (or as identified in) the table below:

2019 Non-GAAP Operating Margin
Performance Goal

% of Goal Achieved

2019 Non-GAAP Operating Margin Performance Multiplier

<17.2%

<90.0%

No Payout

Threshold 17.2%

90.00%

25.0%

17.6%

92.00%

40.0%

18.0%

94.00%

55.0%

18.3%

96.00%

70.0%

18.7%

98.00%

85.0%

Target 19.1%

100.00%

100.0%

19.6%

102.50%

137.5%

20.1%

105.00%

175.0%

20.5%

107.50%

212.5%

Maximum 21.0%

110.00%

250.0%

If the Company achieves a 2019 Non-GAAP Operating Margin that falls between the
foregoing levels, the 2019 Non-GAAP Operating Margin Performance Multiplier will
be determined by linear interpolation between the applicable levels noted above
and using the following guiding principles:

 

•

a 7.5% decrease in funding for every 1% of goal achieved below target; and

 

•

a 15.0% incremental increase in funding for every 1% of goal achieved above
100%, up to a maximum funding of 250% of target.

The 2019 Non-GAAP Operating Margin Performance Goal shall be adjusted to
normalize for changes in

1

--------------------------------------------------------------------------------

accounting standards and adopted changes in accounting principles issued by the
accounting bodies.  In each case, the 2019 Non-GAAP Operating Margin Performance
Multiplier shall be rounded up to the nearest tenth of a percent.

(c)“Beginning Period Average Price” means the average official closing price per
share of the respective company over the twenty consecutive trading days ending
with and including the first day of the TSR Performance Period (if such day is
not a trading day, the immediately preceding trading day).

(d)“Ending Period Average Price” means the average official closing price per
share of the respective company over the twenty consecutive trading days ending
with and including the last day of the TSR Performance Period (or, if such day
is not a trading day, the immediately preceding trading day).

(e)“Index Companies” means the companies that are included in the S&P 500,
continuously from the beginning through the end of the TSR Performance
Period.  The Committee shall have the authority to make appropriate adjustments
to the extent necessary to account for extraordinary, unusual and infrequently
occurring events and transactions involving an Index Company.

(f)“TSR Performance Multiplier” means the respective percentage calculated using
(or as identified in) the table below:

TSR Percentile Ranking for TSR Performance Period

TSR Performance Multiplier

At least at the 75th percentile

125.0%

Greater than the 25th Percentile but less than the 75th percentile

100.0%

At or below the 25th percentile

75.0%

 

(g)“TSR” means total shareholder return as determined by dividing (i) the sum of
(A) the Ending Period Average Price minus the Beginning Period Average Price
plus (B) all dividends and other distributions paid on a company’s shares during
the TSR Performance Period by (ii) the Beginning Period Average Price.  In
calculating TSR, all dividends are assumed to have been reinvested in shares
when paid.  

(h)“TSR Performance Period” means the period commencing on January 1, 2017, and
ending on December 31, 2019, or in the event of a Change in Control prior to
December 31, 2019, ending on the date immediately preceding the date of the
Change in Control.  

(i)“TSR Percentile Ranking” means the Company’s percentile ranking relative to
the Index Companies, based on TSR.  TSR Percentile Ranking is determined by
ordering the Index Companies (plus the Company if the Company is not one of the
Index Companies) from highest to lowest based on TSR for the TSR Performance
Period and counting down from the company with the highest TSR (ranked first) to
the Company’s position on the list.  (If two companies are ranked equally, the
ranking of the next company shall account for the tie, so that if one company is
ranked first, and two companies are tied for second, the next company is ranked
fourth.)  After this ranking, the TSR Percentile Ranking will be calculated
using the following formula, rounded to the nearest whole percentile by
application of regular rounding:

TSR Percentile Ranking =

(N – R)

* 100

(N – 1)

“N” represents the number of Index Companies for the TSR Performance Period
(plus one if the Company is not one of the Index Companies for the TSR
Performance Period).

“R” represents the Company’s ranking among the Index Companies (including the
Company if the Company is not one of the Index Companies for the TSR Performance
Period).

For example, if there are 100 Index Companies (including the Company), and the
Company ranked 40th, the TSR Percentile Ranking would be the 61st percentile
(61% = (100 – 40)/(100 – 1) * 100, rounded to the nearest whole percentile by
application of regular rounding).

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the

2

--------------------------------------------------------------------------------

singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

2.Administration.

2.1Committee Actions.  All questions of interpretation concerning this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee or its delegate.  All such determinations by the Committee or
its delegate shall be final, binding and conclusive upon all persons having an
interest in the Award, unless fraudulent or made in bad faith.  Any and all
actions, decisions and determinations taken or made by the Committee in the
exercise of its discretion pursuant to the Plan or the Award or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Award.  

2.2Express Authority Required.  Only individuals expressly designated by the
Committee shall have the authority to act on behalf of the Committee with
respect to certain of the matters, rights, obligations, modifications, or
elections allocated to the Company herein (or in the Plan).

3.The Award; Payment.

3.1Grant of PRSUs.  On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of PRSUs set forth in the Grant
Notice, subject to (a) determination as set forth in Section 3.2 (Amount of
Payment) below, and (b) adjustment as provided in [Section 4.4 (Adjustments for
Changes in Capital Structure)][Article VIII (Adjustments for Changes in Common
Stock and Certain Other Events)] or [Section 4.5 (Assumption or Substitution of
Awards)][Section 4.4 (Substitute Awards)] of the Plan.  

3.2Amount of Payment.  Subject to satisfaction of the Initial Performance Target
and the vesting requirements of Section 4, and except as otherwise specified
below, the number of shares of Stock that shall be issued in settlement of this
Award on the date specified in Section 5.1 below, shall be equal to the Number
of PRSUs multiplied by the 2019 Non-GAAP Operating Margin Performance Multiplier
multiplied by the TSR Performance Multiplier, rounding up to the nearest whole
share of Stock.  If the 2019 Non-GAAP Operating Margin Performance Multiplier is
0%, all PRSUs are forfeited and no shares will be paid.  

(a)Death or Disability.  Upon the Participant’s death or termination of Service
due to Disability, the number of shares of Stock that shall be issued in
settlement of this Award on the date specified in Section 5.1 below shall be the
Number of PRSUs (as provided in the Notice of Grant, with no application of the
2019 Non-GAAP Operating Margin Performance Multiplier or the TSR Performance
Multiplier).

(b)Change in Control.  Upon any Change in Control prior to December 31, 2019,
the number of shares of Stock that shall be issued in settlement of this Award
shall be equal to the greater of (i) the number of PRSUs (as set forth in the
Notice of Grant) without regard to the Performance Multiplier, or (ii) such
number of PRSUs multiplied by the 2019 Non-GAAP Operating Margin Performance
Multiplier and the TSR Performance Multiplier, rounding up to the nearest whole
share of Stock.

3.3No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the PRSUs or any shares of Stock issued upon settlement of Vested
PRSUs (as defined in Section 4.1 below), the consideration for which shall be
the Participant rendering Service as provided in this Agreement to a
Participating Company or for its benefit.

3.4Dividend Equivalent Units.  On the date that the Company pays a cash dividend
to holders of Stock generally, if any, the Participant shall be credited with a
number of additional whole Dividend Equivalent Units determined by dividing
(a) the product of (i) the dollar amount of the cash dividend paid per share of
Stock on such date, and (ii) the number of PRSUs which have not been settled as
of such date, by (b) the Fair Market Value per share of Stock on such date.  Any
resulting fractional Dividend Equivalent Unit shall be rounded to the nearest
whole number.  Any such additional Dividend Equivalent Units shall be added to
the Number of PRSUs specified in the Grant Notice and shall be subject to the
same terms and conditions, and shall be settled or forfeited in the same manner
and at the same time, as the PRSUs with respect to which they have been
credited.

3

--------------------------------------------------------------------------------

4.Vesting; Forfeiture.

4.1Vesting of PRSUs.  Provided that the Participant’s Service has not terminated
prior to the applicable date, any PRSUs subject to this Award shall become
vested upon the earliest date to occur of the following (the “Vesting Date”):

(a)the Scheduled Vesting Date (as provided in the Grant Notice);

(b)the Participant’s death;

(c)termination of the Participant’s Service due to Disability; and

(d)immediately before any Change in Control.

Such PRSUs, when so vested, are referred to herein as “Vested PRSUs”.

4.2Leaves of Absence.

(a)If Participant takes an approved medical, FMLA (or other statutorily
protected leave), or military leave (each, an “Approved Leave”) and returns from
such leave for at least thirty calendar days, then Participant shall be treated
as if the period of such Approved Leave had been a period of continuous Service
with the Company or Affiliate, and such Vested PRSUs shall be settled in
accordance with Section 5.

(b)In the event the Participant takes a leave of absence other than an Approved
Leave, the number of Vested PRSUs, as determined under Section 3.2, shall be
prorated by multiplying the Vested PRSUs by a fraction, the numerator of which
is the number of whole months during the period commencing on January 1, 2017,
and ending on the earlier of the date of a Change in Control or March 1, 2020,
as applicable (the “Vesting Period”), that Participant had been in continuous
Service with the Company or an Affiliate, and the denominator of which is the
number of months the Vesting Period spans, rounding up to the nearest whole
number.

(c)In the event of Participant’s termination of Service during any leave of
absence, then the PRSUs shall expire in accordance with the provisions set forth
in Section 4.4 below.

4.3Vesting of Dividend Equivalent Units.  Any Dividend Equivalent Units shall
become vested (and also constitute “Vested PRSUs”) at the same time as the PRSUs
with respect to which they have been credited.

4.4Forfeiture of PRSUs That Are Not Vested PRSUs Upon Termination of
Service.  Except as otherwise provided in Section 4.1, any PRSUs that are not
Vested PRSUs will terminate automatically without any further action by the
Company and be forfeited without further notice and at no cost to the Company
upon Participant’s termination of Service.

5.Settlement of Vested PRSUs.

5.1Distribution of Shares in Settlement of Vested PRSUs.

(a)Subject to the terms and conditions of the Plan and this Agreement, any
shares of Stock that are determined to be payable pursuant to Section 3.2 shall
be distributed to Participant (or Participant’s estate in the event of death)
with respect to Participant’s Vested PRSUs within 30 days following the Vesting
Date for such PRSUs, except as otherwise provided in Section 6.3 or Section 9.1
(the “Settlement Date”).

(b)All distributions of shares of Stock with respect to Participant’s Vested
PRSUs shall be made by the Company in the form of whole shares.  In lieu of any
fractional share of Stock, the Company shall make a cash payment to Participant
equal to the Fair Market Value of such fractional share on the date the PRSUs
are settled as provided herein.  The Company shall not be required to issue
fractional shares of Stock upon the settlement of Vested PRSUs.

4

--------------------------------------------------------------------------------

(c)Shares of Stock issued in settlement of Vested PRSUs shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 5.3 or the Company’s Insider Trading Policy.

5.2Certificate Registration.  The Participant hereby authorizes the Company, in
its sole discretion, to deposit any or all shares of Stock acquired by the
Participant pursuant to the settlement of Vested PRSUs with the Company’s
transfer agent, including any successor transfer agent, to be held in book entry
form, or to deposit such shares for the benefit of the Participant with any
broker with which the Participant has an account relationship of which the
Company has notice.  Except as provided by the foregoing, a certificate for the
shares of Stock acquired by the Participant shall be registered in the name of
the Participant, or, if applicable, in the name of the Participant’s estate.

5.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of Vested PRSUs shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares of Stock subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of Vested PRSUs, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6.Tax Withholding.

6.1In General.  By electronically accepting the Award (as provided in the Grant
Notice), the Participant hereby authorizes withholding from payroll and any
other amounts payable to the Participant, including withholding of shares of
Stock otherwise issuable to the Participant in settlement of Vested PRSUs, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, the vesting of PRSUs or the issuance of shares of
Stock in settlement of Vested PRSUs.  The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

6.2Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of Vested PRSUs
a number of whole shares of Stock having a Fair Market Value, as determined by
the Company as of the date on which the tax withholding obligations arise, not
in excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates (and subsequently making a
payment of Company cash equal to the amount of any such tax obligation to the
respective tax authorities).

6.3Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Insider Trading Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares of Stock being acquired upon settlement of Vested PRSUs.  If
the Settlement Date would occur on a date on which a sale of the shares of Stock
by the Participant would violate the Insider Trading Policy of the Company, the
Settlement Date for such Vested PRSUs shall be deferred until the earlier of (a)
the next day on which the sale of shares by the Participant would not violate
the Insider Trading Policy, or (b) the 15th day of the third calendar month
following calendar year of the Settlement Date.

7.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of Vested PRSUs until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for

5

--------------------------------------------------------------------------------

dividends, distributions or other rights for which the record date is prior to
the date the shares of Stock are issued, except as provided in Section 3.4 of
this Agreement and [Section 4.4 of the Plan (Adjustments for Changes in Capital
Structure)][Article VIII (Adjustment for Changes in Common Stock and Certain
Other Events].  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

8.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares of Stock acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

9.Compliance with Section 409A.

It is intended that the settlement of Vested PRSUs as set forth in this
Agreement qualify for exemption from, or comply with, the requirements of
Section 409A, and any ambiguities herein will be interpreted to so qualify or
comply.  Notwithstanding the foregoing, if it is determined that the PRSUs fail
to satisfy the requirements of the “short-term deferral” exemption and are
otherwise Section 409A Deferred Compensation, it is intended that any payment or
benefit which is made or provided pursuant to or in connection with this Award
shall comply in all respects with the applicable requirements of Section 409A
(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non‑compliance.  In connection with effecting
such compliance with Section 409A, the following shall apply:

9.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

9.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

9.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

9.4Advice of Independent Tax Advisor.  The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is

6

--------------------------------------------------------------------------------

not relying upon any representations of the Company or any of its agents as to
the effect of or the advisability of entering into this Agreement.

10.Miscellaneous Provisions.

10.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

10.2Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any PRSUs subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

10.3Repayment/Forfeiture.  By accepting this Award, the Participant specifically
agrees that any and all payments or benefits the Participant or any other person
may be entitled to receive under or as a result of this Award shall be
immediately forfeited, and that the aggregate amount of any payments or benefits
the Participant or any other person has received under or as a result of this
Award (determined without regard to any taxes or other amounts withheld from
such payments or benefits), shall be repaid to the Company within 30 days
following written notice from the Company (or such shorter period as may be
required by applicable law), (1) as the Company in its discretion determines may
be required to comply with any applicable listing standards of a national
securities exchange adopted in accordance with Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder or similar rules
under the laws of any other jurisdiction, (2) to the extent provided pursuant to
the Company’s Incentive Compensation Recoupment Policy, and (3) in the event the
Committee or its delegate determines that the Participant has engaged in
Prohibited Conduct (as defined below) at any time during the Recoupment Period
(as defined below).  For purposes of this Section 10.3,

(a)“Prohibited Conduct” means (1) violation of the Company’s Code of Ethical
Business Conduct, Insider Trading Policy, or any Proprietary Information,
Inventions Agreement, Non-Compete Agreement (or similar agreement) signed by the
Participant; (2) unethical behavior (such as, without limitation, fraud,
dishonesty, or misrepresentation of product benefits); (3) engaging in
Competition; (4) disclosing or using in any capacity other than as necessary in
the performance of duties assigned by the Company or its Affiliates any
confidential information, trade secrets or other business sensitive information
or material concerning the Company or its Affiliates, customers, suppliers or
partners; (5) directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who was or is an employee, representative, officer or
director of the Company or any of its Affiliates at any time within the 12
months prior to termination of Participant’s employment; (6) any action or
statement by Participant and/or his or her representatives that either does or
could reasonably be expected to disparage the Company, its Affiliates, or their
officers, employees, or directors, or undermines, diminishes or otherwise
damages the relationship between the Company or any of its Affiliates and any of
their respective customers, potential customers, vendors and/or suppliers that
were known to Participant; or (7) breach of any provision of any employment or
severance agreement with the Company or any Affiliate.  Any determination of
Prohibited Conduct shall be made by the Committee or its delegate in its sole
discretion and shall be binding on all parties.  Notwithstanding anything
contained herein to the contrary, Prohibited Conduct shall not include
communication by Participant with any government agency, commission or regulator
or participation by Participant in any investigation or proceeding that may be
conducted by any government agency, commission or regulator, but only to the
extent that such communication is required or permitted by law.

(b)“Competition” means, either during Participant’s employment with the Company
or any of its Affiliates, or within 12 months following termination of such
employment, accepting employment with, or serving as a consultant or advisor or
in any other capacity to a competitor of the Company, including but not limited
to the DePuy Synthes division of Johnson & Johnson, Stryker Corporation, Globus
Medical, Inc., Medtronic, Inc., K2M Holdings, Inc., Zimmer Biomet Holdings, Inc.
or any subsidiary or Affiliate of the foregoing (a “Competitor”), including, but
not limited to, employment or another business relationship with any Competitor
if Participant has been introduced to

7

--------------------------------------------------------------------------------

trade secrets, confidential information or business sensitive information during
Participant’s employment with the Company or any of its Affiliates and such
information would aid the Competitor because the threat of disclosure of such
information is so great that it must be assumed that such disclosure would
occur.

(c)“Recoupment Period” means the period beginning on the Date of Grant and
ending on the date that is 12 months after the date on which the Participant or
any other person received any payment or benefit pursuant to this Award,
provided, however, that if the Prohibited Conduct resulted in the Participant or
any other person receiving any payment or benefit pursuant to this Award in
excess of the payment or benefit that would have been received absent such
Prohibited Conduct, the Recoupment Period shall end on the date that is 36
months after the date on which such payment or benefit was received.  

10.4Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

10.5Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.  If all or any part of any
section or clause of this Agreement is determined to be invalid or unenforceable
in any respect or to any degree, that section or clause shall be interpreted and
enforced to the maximum extent allowed by law and shall not invalidate or impact
any other sections and/or clauses that remain.

10.6Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, the Plan Prospectus,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically.  In addition, if permitted
by the Company, the Participant may deliver electronically the Grant Notice to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time.  Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 10.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 10.6(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 10.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 10.6(a) but has nevertheless
knowingly and voluntarily chosen to do so by electronically accepting the Award
(as provided in the Grant Notice).

10.7Integrated Agreement.  This Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or

8

--------------------------------------------------------------------------------

therein, the provisions of this Agreement and the Plan shall survive any
settlement of Vested PRSUs and shall remain in full force and effect.

10.8Applicable Law.  This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

10.9Terms and Conditions Subject to Change in the Event the Participant
Transfers Outside of the United States.  Should the Participant transfer his or
her residence and/or employment with the Company to another country, the
Company, in its sole discretion, shall determine whether application of certain
additional and/or supplemental terms and conditions is necessary or advisable in
order to comply with respective laws, rules and regulations or to facilitate the
operation and administration of the Award and the Plan.  In all circumstances,
the Company will provide the Participant with its ordinary-course terms and
conditions for such country(ies) in the form of an amendment and/or addendum,
which shall thereafter be part of this Agreement.

 

9